ACCEPTED
                                                                                         03-15-00247-CR
                                                                                                 7416156
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   10/16/2015 3:13:29 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-15-00247-CR

KAYLA JEAN LARDIERI                       §           IN THE THIRD FILED IN
                                                               3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
V.                                        §           DISTRICT 10/16/2015
                                                                COURT3:13:29
                                                                           OF PM
                                                                   JEFFREY D. KYLE
THE STATE OF TEXAS                        §           APPEALS OF TEXAS  Clerk


STATE’S UNOPPOSED FOURTH & FINAL MOTION TO EXTEND TIME
                     TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above-styled and -numbered

cause, and moves for an extension of time of 10 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellant was convicted by a jury of Attempt to Commit Capital Murder,

Aggravated Kidnapping, Aggravated Robbery, and Tampering with Physical

Evidence. Her punishment was assessed by the trial court at 30 years for the

Attempted Capital Murder, Aggravated Kidnapping and Aggravated Robbery

offenses, for which there was a deadly weapon finding. She received 10 years for

the Tampering offense. The sentences were to be served concurrently. Appellant

was also assessed court costs. Appellant’s brief was filed on July 2, 2015. The

State’s brief is currently due on October 16, 2015.




                                         1
                                         II.

      Chari Kelly – the attorney for the State at trial – is handling this brief on

appeal. On October 5th she had an aggravated kidnapping trial in CR2014-530.

Additionally, this past week she made several appearances in court to manage her

regular docket and conduct plea negotiations. She has also handled intake and

grand jury within the past two weeks. This weekend she will have to prepare for a

retrial of the punishment phase in CR2011-575. She has completed some of the

work on the State’s response. However, because of the foregoing, she has not yet

been able to finish it, and the State respectfully requests an extension of 10 days to

file its brief in the instant cause. This is the fourth and final extension sought by

Appellee. Appellant does not oppose the instant motion.

                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 10 days, until October 26, 2015, so that an

adequate response may be made to Appellant’s brief.           This extension is not

requested for purposes of delay but so that justice may be done.

                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley - SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130

                                          2
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008

                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Unopposed

Fourth & Final Motion to Extend Time to File Brief has been delivered to

Appellant KAYLA JEAN LARDIERI’s attorney in this matter:

      Paul A. Finley
      pfinley@reaganburrus.com
      Reagan Burrus, PLLC
      401 Main Plaza, Suite 200
      New Braunfels, TX 78130
      Counsel for Appellant on Appeal

by electronically sending it to the above-listed email address through
efile.txcourts.gov, this 16th day of October, 2015.


                                              /s/ Joshua D. Presley
                                              Joshua D. Presley

                      CERTIFICATE OF CONFERENCE

      I certify that I have conferred or made reasonable attempts to confer with all

other parties about the merits of this motion and whether the parties oppose the

motion. Mr. Paul Finley, Attorney for Appellant KAYLA JEAN LARDIERI, was

not opposed to the instant motion.


                                              /s/ Joshua D. Presley
                                              Joshua D. Presley

                                          3